Citation Nr: 0910467	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a chronic lumbar 
strain, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 1990 
and from February 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on appeal.

The issues of entitlement to an increased evaluation for a 
chronic lumbar strain, currently evaluated as 20 percent 
disabling, and entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1996 RO rating decision denying the reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss is final.

2.  The evidence associated with the claims file subsequent to 
the August 1996 RO rating decision relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for hearing loss and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final August 1996 RO rating 
decision denying the Veteran's claim for service connection for 
bilateral hearing loss is new and material, and the Veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim. See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the information 
and evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a claimant to provide any additional evidence in 
his possession that pertains to the claim. See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate 38 U.S.C.A. § 5103(a) 
notice despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d at 1333-34.


Reopening of the Claim

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was originally denied in an August 1996 
RO rating decision. The Veteran was notified in September 1996 
and did not appeal. The August 1996 rating decision, therefore, 
represents the last final action on the merits of that claim. 
Glynn v. Brown, 6 Vet. App. 523 (1994). 

In June 2004 and April 2005, the Veteran filed an application 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss, due to a right ear drum disability and 
placement of Eustachian tubes while in service. In a December 
2005 rating decision, the RO declined to reopen the Veteran's 
claim, finding the Veteran had not submitted new and material 
evidence. Subsequently, in an October 2008 supplement statement 
of the case, the RO reopened the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
seeks to reopen a previously denied claim, VA must examine the 
bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial. This 
notification obligation was accomplished by way of letters from 
the RO to the Veteran dated in August 2005 and October 2008.

The Board is obligated by law to undertake a de novo review of 
the reopening issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Having done 
so, the Board will reopen the Veteran's claim finding the 
Veteran has submitted new and material evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the August 
1996 rating decision consisted of service treatment records, VA 
medical records, and statements from the Veteran. 

Evidence associated with the claims file subsequent to the 
August 1996 rating decision includes VA medical records, VA 
examinations, and further lay statements from the Veteran.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 
285 (1996). The provisions of 38 C.F.R. § 3.156(a), defining 
new and material evidence was amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001).

That amendment applies in this case. Thus, as general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a Veteran 
seeks to reopen a final decision, the first inquiry is whether 
the evidence obtained after the last disallowance is "new and 
material." Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers. 
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a). The credibility of the evidence is presumed for the 
purpose of reopening. Justus v. Principi, 3 Vet. App. 510 
(1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then 
proceed to review the issue of whether the duty to assist has 
been fulfilled, or undertake an examination of the merits of 
the claim. The Board will therefore undertake a de novo review 
of the new and material evidence issue.

The Veteran has received multiple VA examinations regarding his 
bilateral hearing loss since the claim was previously 
considered to include March 2005 and November 200 VA 
examination which indicated a diagnosis of bilateral hearing 
loss.

As this evidence specifically addresses the possibility of a 
link between the Veteran's current disability and service 
within the requisite degree of competent medical opinion, such 
evidence raises a reasonable possibility of substantiating the 
claim and must be considered in order to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156 (2007).  

Accordingly, the claim of entitlement to service connection for 
bilateral hearing loss is reopened. 


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for bilateral hearing loss is 
reopened. To this extent and to this extent only, the appeal is 
granted.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on these matters is warranted. The purpose of 
this Remand is to schedule the Veteran for a VA examination to 
determine the nature and etiology of the Veteran's current 
hearing loss and to obtain medical records not yet associated 
with the claims file in order to determine the severity of the 
Veteran's chronic lumbar strain. 

In regard to the Veteran's claim for an increased evaluation 
for his chronic lumbar strain, the Veteran stated in a 
September 2008 VA (QTC) examination that he had a magnetic 
resonance imaging (MRI) examination two weeks prior. The 
results of the MRI and any other associated medical records are 
not yet associated with the claims file and additionally, the 
claims file was not available to the examiner. 

In regard to the claim of entitlement to service connection for 
bilateral hearing loss, the Board finds that a new examination 
is in order to clarify the nature and etiology of the Veteran's 
hearing loss.

Briefly, the service treatment records indicated the Veteran 
had defective hearing upon entry into service, however, his 
ears were noted in the clinical evaluation column as normal.  
The Veteran's entrance examination indicated normal ears. The 
Veteran subsequently underwent Eustachian tube placement two 
times while in service. The Veteran's separation examination 
indicated an increase in the severity of the Veteran's hearing 
loss and noted "known middle ear problems, NCD." The examiner 
stated the Veteran had a retracted right tympanic membrane and 
the Veteran was positive for a Eustachian tube in the left 
tympanic membrane. 

A June 2005 VA examination noted the Veteran had a life-long 
history of Eustachian  tube dysfunction requiring the placement 
of pressure equalizing tubes twice while in service. 

A November 2008 VA examiner stated a hearing test indicated the 
Veteran had a conductive hearing loss with bone conduction 
thresholds that did not indicate a hearing loss by VA 
standards. The examiner noted the Veteran stated that he had a 
history of otitis media with the insertion of several sets of 
pressure equalization tubes. The examiner stated the air 
conduction thresholds measured indicated a conductive hearing 
loss due to ongoing otitis media. 

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for a chronic back disability and entitlement to service 
connection for bilateral hearing loss. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991). The duty to assist includes obtaining 
medical records and examinations where indicated by the facts 
and circumstances of an individual case. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to 
the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record, specifically, the 
results of the MRI examination conducted 
approximately two weeks prior to his 
September 2008 VA examination. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder. The Veteran may also 
submit any evidence or further argument 
relative to the claims at issue, 
including any further statements or 
evidence from treating providers. 

All efforts to obtain these records must 
be documented in the claims file. If any 
records cannot be obtained, it should be 
so stated and the Veteran is to be 
informed of any records that could not 
be obtained.

2.	The RO/AMC shall submit the claims file 
to the examiner who conducted the 
September 2008 VA examination for an 
opinion as to the severity of the 
Veteran's chronic lumbar strain, based 
on the newly obtained evidence of 
record. 

The following considerations will 
govern the opinion:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	If necessary, all indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state. 

3.	The RO/AMC shall schedule the Veteran 
for a VA examination by an ear, nose, 
and throat (ENT) specialist.  The 
purpose of the examination is to 
determine the nature and etiology of the 
Veteran's current bilateral hearing 
loss. 

The following considerations will 
govern the opinion:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	If necessary, all indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state. 

d.	 In addition, the examiner should 
specifically indicate, with respect 
to each ear, whether the  Veteran 
currently has a permanently 
identifiable hearing loss to an  
extent recognized as a disability 
for VA  purposes (i.e., an auditory 
threshold in  any of the 
frequencies 500, 1000, 2000,  3000, 
or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold 
for at  least three of the 
frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or 
greater; or speech recognition 
scores using the Maryland CNC Test 
of less than  94 percent).   

e.	The examiner is requested to 
provide an opinion concerning the 
nature and etiology of any 
bilateral hearing loss found to be 
present, to  include whether any 
currently diagnosed  bilateral 
hearing loss was caused by military 
service. 

f.	The examiner must address the 
placement of Eustachian tubes while 
the Veteran was in service, to 
include a determination as to 
whether the tubes caused any damage 
to the Veteran's hearing loss or 
served to aggravate an already 
existing hearing loss.

g.	The examiner should address the 
notation on the Veteran's 
separation examination, which 
indicated the Veteran had a 
retracted right tympanic membrane 
and was positive for a Eustachian 
tube in the left tympanic membrane, 
and determine the impact, if any, 
on the Veteran's bilateral hearing 
loss.

4.	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the Veteran until further notice is 
obtained. However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claim. 38 C.F.R. 
§ 3.655(b). The Veteran's cooperation in the RO's efforts is 
both critical and appreciated. 

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


